UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-182629 GS VALET, INC. (Exact name of registrant as specified in its charter) Nevada 45-5634033 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4315 Lemac Drive Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (732) 851-3527 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of May 7, 2013, there were 6,475,000 shares of Common Stock, par value $0.0001 per share, outstanding. Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II– OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GS VALET, INC. CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2013 (UNAUDITED) AND SEPTEMBER 30, 2012 (AUDITED) March 31, September 30, (Unaudited) (Audited) ASSETS Cash $ $ Prepaid insurance Accounts receivable - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued interest Loans payable - Insurance - Notes payable - Related party Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 6) - - STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value, 10,000,000 shares authorized, none issued and outstanding - Common stock, $0.0001 par value, 50,000,000 shares authorized; 6,475,000 shares issued and outstanding Additional paid-in-capital Accumulated deficit ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 3 GS VALET, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THETHREE AND SIX MONTHS ENDED MARCH 31, 2, AND INCEPTION (JUNE 15, 2011) THROUGH MARCH 31, 2013 Inception (June 15, 2011) For the Three Months Ended For the Six Months Ended Through March 31, 2013 March 31, 2012 March 31, 2013 March 31, 2012 March 31, 2013 Revenue $ General and administrative expenses Income (Loss) from operations ) Other income (expense) Interest expense ) Net income (loss) $ ) $ ) $ ) $ ) $ ) Weighted Average Per Share: Weighted average per share - basic and dilutive $ ) $ ) $ ) $ ) Weighted average share outstanding - basic and dilutive The accompanying notes are an integral part of these financial statements 4 GS VALET, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THESIX MONTHS ENDED MARCH 31, 2, AND INCEPTION (JUNE 15, 2011) THROUGH MARCH 31, 2013 Inception For the Six Months Ended (June 15, 2011) Through March 31, 2013 March 31, 2012 March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock based compensation - ) Changes in assets and liabilities: Prepaid expenses ) ) ) Accounts receivable ) - ) Accounts payable Notes payable Accrued expenses Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - - - Net cash provided by (used in)investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock - Proceeds from the issuance of notes Repayments of notes - ) Net cash provided by financing activities INCREASE IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ Supplemental Information: Cash paid for interest $
